Citation Nr: 0032503	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  97-32 967A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to an increased rating for service-connected 
pulmonary tuberculosis, currently evaluated as 50 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs







ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had verified active service from December 1945 to 
November 1946 with prior service of 3 years, 3 months and 26 
days.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a September 1997 decision of the RO.  



REMAND

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  

Here, the record includes an August 1997 VA examination 
report indicating that the results of a pulmonary function 
study had shown that the veteran's forced vital capacity 
(FVC) was 56 percent of the predicted value and that the 
forced expiratory volume in 1 second (FEV-1) was 66 percent 
of the predicted value.  It was subsequently noted that these 
values were reflective of moderate restrictive disease.  

The record also includes the report of a December 1998 
pulmonary function study showing an FEV-1 finding that was 55 
percent of the predicted value.  A biopsy reported in that 
month noted a left lung diagnosis of squamous cell carcinoma.  

Given these recent medical findings showing increased 
disability, the Board finds that the case must be remanded 
for the RO to provide the veteran with another VA examination 
in order to evaluate the current severity of the service-
connected lung disability.  

In addition, the RO should obtain and associate with the 
claims folder all pertinent medical records in order to 
facilitate a full review of the claim for increase.  

Additionally, the Board notes that, on a statement attached 
to his November 1998 VA Form 9, the veteran indicated that he 
wanted to appear at a hearing before a Hearing Officer at the 
RO.  On remand, the RO should take appropriate steps to 
clarify this request.  

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Hence, the Board is REMANDING this case to the RO for the 
following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claim for 
an increased rating for his service-
connected pulmonary tuberculosis.  The 
veteran should also be requested to 
submit the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have rendered him medical attention for 
his service-connected pulmonary 
tuberculosis.  When the veteran responds, 
and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment, which are 
not already in the claims folder.  
However, if any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  The RO should take appropriate steps 
to contact the veteran in order to 
clarify his previous hearing request.  
All indicated action should be taken 
based on his response.  

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO then should schedule 
the veteran to undergo a VA examination 
to evaluate the current severity of the 
service-connected inactive pulmonary 
tuberculosis.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  The examination report 
should reflect consideration of the 
veteran's documented, relevant medical 
history.  All indicated tests must be 
conducted to specifically include 
pulmonary function testing which must 
address FEV-1 and FEV-1/FVC, as well as 
the diffusion capacity of the lung for 
carbon monoxide by single breath method 
(DLCO (SB)) and the veteran's maximum 
exercise capacity.  The examiner should 
be requested to provide a comprehensive 
list of the signs and manifestations that 
the veteran currently exhibits which are 
related to his pulmonary tuberculosis 
(e.g., emphysema, dyspnea on exertion, 
impairment of health, etc.).  The 
examiner should also comment on the 
extent of any demonstrated pulmonary 
function impairment attributable to the 
service-connected lung disorder in terms 
of the Rating Schedule.  All examination 
findings and the complete rationale for 
all opinions expressed and conclusions 
reached should be set forth in a 
typewritten report.  

4.  Following completion of the 
development requested hereinabove, the RO 
review the veteran's claim for increase.  
The RO in this regard should ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Then, if any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



